Citation Nr: 0605283	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
February 1986 and from October 1988 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

A right foot disability was incurred during military service.  


CONCLUSION OF LAW

A right foot disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome below, the Board need not 
address the Veterans Claims Assistance Act.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a)(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

On the veteran's service entrance examination report it was 
noted that he had pes planus.  The veteran's service medical 
records contain one notation dated March 1991 regarding a 
complaint of bilateral heel pain following a period of road 
marching by the veteran.  No treatment thereof or x-rays 
therefor are referenced in the record.  The veteran's 
separation physical is negative for a foot disability and the 
veteran denied foot problems upon separation.  

The veteran was seen by Dr. Howell in February 1999.  At that 
time he reported that, following service, he had some foot 
pain in November 1992 and that the pain subsided until 1995, 
but that enlargement of his foot had persisted until 1995, 
when the pain returned.  Notably, the veteran returned to 
being a letter carrier in June 1995.  There are no clinical 
findings of a foot disorder until 1999.  Examination at that 
time revealed a chip fracture of the medial right navicular, 
a large painful retro calcaneal bony exostosis with 
inflammation.  Dr. Howell stated that the calcaneal bony 
exostosis was historically initiated in service and 
exacerbated by a chip fracture, poor foot function and 
excessive activity and carried weight secondary to 
employment.  It appears that Dr. Howell may have reviewed the 
veteran's service medical records as the March 1991 report 
was attached to Dr. Howell's initial report submitted with 
the veteran's claim.  

In June 2001, the veteran underwent a full VA compensation 
and pension examination related to his claim for service 
connection of a right foot disability.  X-rays at that time 
revealed a prominent posterior tubercle of the calcaneum and 
a small accessory navicular bone of the veteran's right foot.  
The VA examiner found no objective evidence of any exostosis 
or any inflammatory condition, and found the accessory 
navicular bone to be benign and developmental.  The VA 
examiner opined that it was his opinion that the veteran's 
right heel condition was not related to service.  He reasoned 
that there was no evidence of exostosis or of any other 
pathology.  The VA examiner's opinion was based not only upon 
current x-rays, but also of a full review of the veteran's c-
file and service medical records.  

The veteran was also seen by Dr. Watson of Canton Foot 
Specialists, beginning in May 2003 and apparently continuing 
until present.  In 2003 the veteran was treated several times 
for an ingrown toenail of the right great toe, which is not 
the subject of the present appeal as the ulitmate issue 
centers around pain in the right heel.  The veteran first 
complained of right heel pain in February 2004.  At that time 
x-rays revealed retrocalcaneal exostosis and calcaneal valgus 
deformity of the right foot.  No discussion regarding the 
etiology thereof was made in the February 2004 treatment 
record.  

In 2005, Dr. Watson wrote directly to the RO to offer his 
opinion on service connection of the veteran's right foot 
disability as outlined above.  Dr. Watson stated that the 
retrocalcaneal bony exostosis with inflammation of the 
veteran's right foot was historically initiated in service in 
1991.  He further clarified that statement by stating that it 
"appears that the problem is due to his military service."  
Lastly, Dr. Watson stated that the presence of the veteran's 
right heel problem is related to military service.  Dr. 
Watson did not state whether he reviewed the veteran's c-file 
and service medical records.

Service connection is warranted under the circumstances.  In 
light of the foregoing medical opinions, the Board finds that 
the evidence is at least in equipoise that the veteran's 
right foot disability was incurred in service.  38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303.  Although the VA examiner 
found the veteran's problem developmental, it was first 
manifest in service.  Further, both private physicians have 
indicated that the veteran's foot disability started in 
service.  


ORDER

Entitlement to service connection for right foot disability 
is granted subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


